Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein a thickness ratio of the second oxide monolayer in the ferroelectric layer is between 1% and about 20%” in lines 12-13. However, nowhere in the Specification a thickness ratio is described to be between 1% and about 20%. Clarification is required.

Claim 16 recites the limitation “wherein a thickness ratio of the third oxide monolayer in the ferroelectric layer is between 1% and about 20%” in lines 16-17. However, nowhere in the Specification a thickness ratio is described to be between 1% and about 20%. Clarification is required.
Claims 2-15 and 17-20 are rejected due to their dependency on claims 1 and 16, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a thickness ratio of the second oxide monolayer in the ferroelectric layer is between 1% and about 20%” in lines 12-13.  As it is known, the term “ratio” can be defined as a comparison of two quantities. However, only one of the two quantities is identified in claim 1. In other words, the ratio is based on the thickness of the second oxide monolayer relative to which other layer? 
Claim 16 recites the limitation “wherein a thickness ratio of the third oxide monolayer in the ferroelectric layer is between 1% and about 20%” in lines 16-17.  As it is known, the term “ratio” can be defined as a comparison of two quantities. However, only one of the two quantities is identified in claim 16. In other words, the ratio is based on the thickness of the third oxide monolayer relative to which other layer? 
Claims 2-15 and 17-20 are rejected due to their dependency on claims 1 and 16, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20180240804).
Regarding claims 1 and 15, Yoo discloses an electronic device comprising: 
a substrate (101) [Fig. 1]; 
a source structure (102), a drain structure (103), and a channel structure on the substrate, the channel structure between the source structure and the drain structure, and the source structure and the drain structure being separated from each other on the substrate [Fig. 1]; 
a ferroelectric layer (10) on the channel structure [Fig. 1]; and 
a gate electrode (155) on the ferroelectric layer [Fig. 1], 
the ferroelectric layer (10) including a plurality of first oxide monolayers (125) and a second oxide monolayer (135) between the substrate and the gate electrode, a material of the second oxide monolayer (135) being different than a material of the plurality of first oxide monolayers (125) [Fig, 1 and paragraph 0023], 
wherein a thickness ratio of the second oxide monolayer (135) in the ferroelectric layer (10) is between 1% and 20% (Please note that the ferroelectric layer 10 comprises six (6) layers. Hence, consider the ration of 1/6) [Fig. 1]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Yoo teaches wherein the ferroelectric layer (10) has a thickness in a range from about 1.5 nm to about 10 nm [paragraph 0027]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, Yoo teaches wherein the plurality of first oxide monolayers include a HfO layer (125a-c) and a ZrO layer (135a-c) [paragraph 0024].
Regarding claim 4, Yoo teaches wherein the plurality of first oxide monolayers include oxide monolayers that are alternately formed and include materials different from one another [paragraphs 0024, 0026 and 0028].
Regarding claim 5, Yoo teaches wherein the plurality of first oxide monolayers include HfO layers and ZrO layers that are alternately formed [paragraphs 0024, 0026 and 0028].
Regarding claim 6, Yoo teaches wherein the second oxide monolayer (145 or 135d) includes one to three layers [Figs. 1 and 9].
Regarding claim 7, Yoo teaches wherein the material of the second oxide monolayer (145: aluminum oxide) has a bandgap that is greater than a bandgap of the material of the plurality of first oxide monolayers [paragraph 0031].
Regarding claim 8, Yoo teaches wherein the second oxide monolayer (145) includes Al, Si, Y, Mg, Ca, Gd, Sr, or a combination thereof [paragraph 0031].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Yoo by including a plurality of first and second oxide monolayers as taught by Chen because it helps to increase lattice strain in the interface region [paragraph 0035]. In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claim 9, Yoo teaches an insulating layer (115) on the substrate and under the ferroelectric layer [Fig. 1].

Regarding claim 10, Yoo teaches wherein the insulating layer (115) includes an Si oxide, an Al oxide, a Hf oxide, a Zr oxide, or a 2D insulator [paragraph 0021].
Regarding claim 12, Yoo discloses wherein the electronic device includes a logic device or a memory device [Fig. 1 and 0004].
Regarding claim 16, Yoo discloses an electronic device comprising: 
a channel structure (portion of 101) [Fig. 1];
a source structure (102) connected to a first end region of the channel structure [Fig. 1];
drain structure (103) connected to a second end region of the channel structure that is opposite the first end region, the drain structure being spaced apart from the source structure [Fig. 1];
a gate electrode (155) spaced apart from the channel structure in a vertical direction, the gate electrode and the channel structure stacked on top of each other [Fig. 1]; and
a ferroelectric layer (10) extending between the gate electrode and the channel structure [Fig. 1],
the ferroelectric layer (10) including a plurality of first oxide monolayers (125a-c), a plurality of second oxide monolayers (135a-c), and a third oxide monolayer (145) between the channel structure and the gate electrode [Fig. 1],
a material of the third oxide monolayer (145: aluminum oxide) having a greater bandgap than a bandgap of a material of the plurality of first oxide monolayers (125a-c) and a bandgap of a material of the plurality of second oxide monolayers (135a-c) [Fig. 1 and paragraph 0031];
wherein a thickness ratio of the third oxide monolayer (145) in the ferroelectric layer (10) is between 1% and 20% (Please note that the ferroelectric layer 10 comprises six (6) layers plus layer 145. Hence, consider the ration of 1/7) [Fig. 1]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 17, Yoo discloses wherein the material of the plurality of first oxide monolayers (125a-c) includes hafnium oxide, and the material of the plurality of second oxide monolayers (135a-c) includes zirconia [paragraph 0024].
Regarding claim 18, Yoo discloses wherein the material of the plurality of first oxide monolayers (125a-c) is different than the material of the plurality of second oxide monolayers (135a-c), the plurality of first oxide monolayers (125a-c) and the plurality of second oxide monolayers (135a-c) are alternately stacked on top of each other, and the material of the third oxide monolayer (145) includes Al, Si, Y, Mg, Ca, Gd, Sr, or a combination thereof [Fig. 1 and paragraphs 0024 and 0031].
Regarding claims 19-20, Yoo discloses a substrate (101), wherein the source structure (102) and the drain structure (103) are a source region and a drain region, respectively, in the substrate (101), the channel structure is a channel region in the substrate (101) between the source region and the drain region and connected to the source region and the drain region [Fig. 1], and the gate electrode (155) is on the substrate [Fig. 1].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11349026 in view of Yoo (US 20180240804). 
Claims 1-20 are drawn to the same patentable features as recited in claims 1-19 of US Patent ‘026 and any difference are minor and would have been obvious to one skilled in the art in view of Yoo (See Yoo’s teachings as stated in the rejection above). The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).   
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815